Title: From Benjamin Franklin to William Temple Franklin, 2 October 1784
From: Franklin, Benjamin
To: Franklin, William Temple


				
					Dear Grandson,
					Passy, Oct. 2. 1784
				
				I have not receiv’d a Line from you since that of Sept. 7. now near a Month. I have waited with impatience the Arrival of every Post.— But not a Word.— All your Acquaintance are continually enquiring what News from you.— I have none. Judge what I must feel, what they must think, and tell me what I am to think of such Neglect. I must suppose it Neglect: for if your Fever had return’d, and you were unable to write, surely your Father, or somebody would have inform’d me of it.— I shall continue however till this Conduct of yours is clear’d up, hoping it may be explain’d to my Satisfaction, Your affectionate Grandfather
				
					B F.
					W T. Franklin Esqr
				
			 
				Notation: B. Franklin Oct. 2. 1784.—
			